EXHIBIT 10.1




LAREDO PETROLEUM, INC.
OMNIBUS EQUITY INCENTIVE PLAN
(amended and restated as of May 16, 2019)
1.    Purpose. The purpose of the Laredo Petroleum, Inc. Omnibus Equity
Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, which may (but need not) be measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s shareholders.


2.    Definitions. The following definitions shall be applicable throughout the
Plan:


(a)“Affiliate” means any parent or direct or indirect subsidiary of the Company;
provided, that, with respect to Incentive Stock Options, the term shall only
mean “parent corporation” and “subsidiary corporation” as defined in Sections
424(e) and 424(f) of the Code; further, provided, that, with respect to the
award of any “stock right” within the meaning of Section 409A of the Code, such
affiliate must qualify as a “service recipient” within the meaning of Section
409A of the Code and in applying Section 1563(a)(1), (2) and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code and in applying Treasury Regulation Section 1.414(c)-2 for purposes
of determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, the language “at
least 50 percent” is used instead of “at least 80 percent”.


(b)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.


(c)“Board” means the Board of Directors of the Company.


(d) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
or “good cause” to terminate a Participant’s employment or service, as defined
in any employment or consulting agreement or similar services agreement between
the Participant and the Company or an Affiliate in effect at the time of such
termination or (ii) in the absence of any such employment, consulting, or
similar services agreement (or the absence of any definition of “Cause” or “Good
Cause” contained therein), (A) the Participant’s commission of, conviction for,
plea of guilty or nolo contendere to a felony or a crime involving moral
turpitude, or other material act or omission involving dishonesty or fraud,
(B) the Participant’s conduct that results in or is reasonably likely to result
in harm to the reputation or business of the Company or any of its Affiliates in
any material way, (C) the Participant’s failure to perform duties as reasonably
directed by the Company or the Participant’s material violation of any rule,
regulation, policy or plan for the conduct of any service provider to the
Company or its Affiliates or its or their business (which, if curable, is not
cured within 5 days after notice thereof is provided to the Participant) or
(D) the Participant’s gross negligence, willful malfeasance or material act of
disloyalty with respect to the Company or its




1

--------------------------------------------------------------------------------






Affiliates (which, if curable, is not cured within 5 days after notice thereof
is provided to the Participant). Any determination of whether Cause exists shall
be made by the Committee in its sole discretion.


(a)“Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:


(i)Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
(other than (A) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any affiliate thereof or (B) the
Institutional Investors as of the Effective Date) acquires “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities; provided, however, that if the
Company engages in a merger or consolidation in which the Company or the
surviving entity in such merger or consolidation becomes a subsidiary of another
entity, then references to the Company’s then outstanding securities shall be
deemed to refer to the outstanding securities of such parent entity;


(ii)A majority of the members of the Board shall not be Continuing Directors; or


(iii)The consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity (or if the surviving entity is or shall
become a subsidiary of another entity, then such parent entity)) more than 40%
of the combined voting power of the voting securities of the Company (or such
surviving entity or parent entity, as the case may be) outstanding immediately
after such merger or consolidation.


To the extent a Plan Award provides for “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and a Change in Control is
intended to constitute a payment event under such Plan Award, then Change in
Control shall mean a “change in control event” as defined in Treasury
Regulations Section 1.409A-3(i)(5) and any interpretative guidance promulgated
under Section 409A of the Code. In addition, notwithstanding anything herein to
the contrary, in any circumstance in which the definition of “Change in Control”
under this Plan would otherwise be operative and with respect to which the
additional tax under Section 409A of the Code would apply or be imposed, but
where such tax would not apply or be imposed if the meaning of the term "Change
in Control" met the requirements of Section 409A(a)(2)(A)(v) of the Code, then
the term "Change in Control" herein shall mean, but only for the transaction,
event or circumstance so affected and the item of income with respect to which
the additional tax under Section 409A of the Code would otherwise be imposed, a
transaction, event or circumstance that is both (x) described in the preceding
provisions of this definition, and (y) a "change in control event" within the
meaning of Treasury Regulations Section 1.409A-3(i)(5).


2

--------------------------------------------------------------------------------







(f)    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.


(g)    “Committee” means the Compensation Committee, as constituted from time to
time, of the Board, or if no such committee shall be in existence at any
relevant time, the term “Committee” for purposes of the Plan shall mean the
Board; provided, however, that while the Common Stock is publicly traded, (i)
the Committee shall be a committee of the Board consisting solely of two or more
Eligible Directors as necessary in each case to satisfy the requirements of
Section 162(m) of the Code and Rule 16b-3 under the Exchange Act with respect to
Awards granted under the Plan and (ii) with respect to Awards to directors who
are not employees of the Company, the Committee shall consist solely of one or
more members of the Board who are “independent” within the meaning of the New
York Stock Exchange corporate governance listing standards (or, if the Common
Stock is not listed on the New York Stock Exchange, such similar standards of
any other applicable registered stock exchange on which the Common Stock is
listed or quoted at any relevant time).


(h)    “Common Stock” means the shares of common stock, par value $0.01 per
share, of the Company (and any stock or other securities into which such shares
of common stock may be converted or into which they may be exchanged).


(i)    “Company” means Laredo Petroleum, Inc., a Delaware corporation.


(j)    “Continuing Directors” means, as of any date of determination, any member
of the Board who: (i) was a member of the Board on the Effective Date; or (ii)
was nominated for election or elected to the Board with the approval of a
majority of the Continuing Directors who were members of the Board at the time
of such nomination or election.


(k)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization;
provided, however, that such date complies with the requirements of Sections 422
and 409A of the Code, as applicable.


(l)    “Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.


(m)    “Effective Date” means May 16, 2019, the date on which this amendment and
restatement was approved by the Company’s shareholders.




3

--------------------------------------------------------------------------------





(n)    “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.


(o)    “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; (ii) director of the Company or an Affiliate; (iii) consultant or
advisor to the Company or an Affiliate, provided that if the Securities Act
applies, such persons must be eligible to be offered securities registrable on
Form S-8 under the Securities Act; or (iv) prospective employees, directors,
officers, consultants or advisors who have accepted offers of employment or
consultancy from the Company or its Affiliates (and would satisfy the provisions
of clauses (i) through (iii) above once he or she begins employment with or
begins providing services to the Company or its Affiliates).


(p)    “Exchange Act” has the meaning given such term in the definition of
“Change in Control,” and any reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.


(q)    “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.


(r)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    if the Common Stock is listed on the New York Stock Exchange or another
national securities exchange, the closing sales price for a share of Common
Stock reported on such national securities exchange on the day of determination
(or if no such price is reported on that day, on the last market trading day
prior to the day of determination for which such a price is reported), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable ;


(ii)    if the Common Stock is not listed on the New York Stock Exchange or
another national securities exchange, but is quoted in the NASDAQ National
Market Reporting System or another inter-dealer quotation system on a last sale
basis, the closing bid price (or if no such price is reported on that day, on
the last market trading day prior to the day of determination for which such a
price is reported); or


(iii)    in the absence of any listing or quotation of the Common Stock on any
established national stock exchange or inter-dealer quotation system on a last
sale basis, the Fair Market Value of a share of Common Stock shall be determined
in good faith by the Committee in a manner intended to satisfy the principles of
Section 409A of the Code.


(s)    “Immediate Family Members” shall have the meaning set forth in
Section 14(b).




4

--------------------------------------------------------------------------------





(t)    “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan and Section 422 of
the Code.


(u)    “Indemnifiable Person” shall have the meaning set forth in Section 4(e)
of the Plan.


(v)    “Institutional Investors” means Warburg Pincus Private Equity IX, L.P.,
WP IX Finance LP (collectively, “Warburg Pincus IX”), Warburg Pincus Private
Equity X O&G, L.P. and Warburg Pincus X Partners, L.P. (collectively, “Warburg
Pincus X”) and any transferee of capital stock of the Company (including
subsequent transferees) directly or indirectly (in a chain of title) from
Warburg Pincus IX or Warburg Pincus X and who is a stockholder of the Company.


(w)    “Negative Discretion” shall mean the discretion authorized by the Plan to
be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.


(x)    “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.


(y)    “Officer” means a person who is an “officer” of the Company or any
Affiliate within the meaning of Section 16 of the Exchange Act (whether or not
the Company is subject to the requirements of the Exchange Act).


(z)    “Option” means an Award granted under Section 7 of the Plan.


(aa)    “Option Period” has the meaning given such term in Section 7(b) of the
Plan.


(bb)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.


(cc)    “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan, which, for the avoidance of doubt, could include, without limitation,
performance units, performance-based shares and other equity and non-equity
performance-based awards.


(dd)    “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.


(ee)    “Performance Formula” shall mean, for a Performance Period, the one or
more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.


5

--------------------------------------------------------------------------------





(ff)    “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria.


(gg)    “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.


(hh)    “Permitted Transferee” shall have the meaning set forth in Section 14(b)
of the Plan.


(ii)    “Person” has the meaning given such term in the definition of “Change in
Control.”


(jj)    “Plan” means this Laredo Petroleum, Inc. Omnibus Equity Incentive Plan.


(kk)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.


(ll)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.


(mm)    “Restricted Stock” means shares of Common Stock, subject to certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.


(nn)    “SAR Period” has the meaning given such term in Section 8(b) of the
Plan.


(oo)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.


(pp)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.


(qq)    “Stock Bonus Award” means an Award granted under Section 10 of the Plan.


(rr)    “Strike Price” means, except as otherwise provided by the Committee in
the case of Substitute Awards, (i) in the case of a SAR granted in tandem with
an Option, the Exercise Price of the related Option, or (ii) in the case of a
SAR granted independent of an Option, an amount not less than the Fair Market
Value on the Date of Grant.


6

--------------------------------------------------------------------------------





(ss)    “Subsidiary” means, with respect to any specified Person:


(i)     any corporation, association or other business entity of which more than
50% of the total voting power of shares or any equivalent equity-type ownership
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or shareholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and


(ii)    any partnership (or any comparable foreign entity) (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).


(tt)    “Substitute Award” has the meaning given such term in Section 5(e).


3.Effective Date; Duration. The Plan originally became effective as of December
20, 2011, in connection with the Company’s initial public offering and was
amended and restated effective March 30, 2016. The Plan as set forth herein
constitutes an amendment and restatement of the Plan as in effect immediately
prior to the Effective Date, and the Plan, as amended and restated herein, is
effective as of the Effective Date. Unless sooner terminated by the Board in
accordance with Section 13 hereof, the expiration date of the Plan, as amended
and restated herein, on and after which date no Awards may be granted hereunder,
shall be the tenth (10th) anniversary of the Effective Date; provided, however,
that such expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards.


4.Administration.


(a)The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee that
is otherwise validly granted under the Plan. The acts of a majority of the
members present at any meeting at which a quorum is present or acts approved in
writing by a majority of the Committee shall be deemed the acts of the
Committee.


(b)Subject to the provisions of the Plan and applicable law, the Committee shall
have the sole and plenary authority, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or


7

--------------------------------------------------------------------------------





exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited, or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances the
delivery of cash, shares of Common Stock, other securities, other Awards or
other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee; (vii) interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.


(c)The Committee may delegate to one or more Officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.


(d)Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.


(e)No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, provided, that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s bad faith, fraud or willful


8

--------------------------------------------------------------------------------





criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s constituent documents. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such Indemnifiable Persons may be entitled under the Company’s
constituent documents, as a matter of law, or otherwise, or any other power that
the Company may have to indemnify such Indemnifiable Persons or hold them
harmless.


(f)Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.


5.Shares Subject to the Plan; Grant of Awards; Limitations.


(a)Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, the Committee is authorized to deliver
under the Plan an aggregate of 29,850,000 shares of Common Stock; (ii) subject
to Section 12 of the Plan, grants of Options or SARs under the Plan in respect
of no more than 14,350,000 shares of Common Stock may be made to any single
Participant during any single calendar year, and, subject to Section 12 of the
Plan, grants of Incentive Stock Options under the Plan in respect of no more
than 14,350,000 shares of Common Stock may be made to any single Participant
during any single calendar year; (iii) subject to Section 12 of the Plan, no
more than 14,350,000 shares of Common Stock may be earned in respect of
Performance Compensation Awards denominated in shares of Common Stock granted
pursuant to Section 11 of the Plan to any single Participant for a single
calendar year during a Performance Period, or in the event such Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of 14,350,000 shares of Common
Stock on the last day of the Performance Period to which such Award relates;
(iv) the maximum amount that can be paid to any single Participant in any one
calendar year pursuant to a cash bonus Award described in Section 11(a) of the
Plan shall be $5,000,000; and (v) subject to Section 12 of the Plan, no more
than 1,435,000 shares of Common Stock may be issued in respect of Awards granted
to any single Participant who is a non-employee director for a single calendar
year.


(b) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons selected in its
sole discretion. An Eligible Person may be granted more than one Award under the
Plan, and Awards may be granted at any time or times during the term of the
Plan. The grant of an Award to an Eligible Person shall not be deemed either to
entitle that individual to, or to disqualify that individual from, participation
in any other grant of Awards under the Plan.


(c)Use of shares of Common Stock to pay the required Exercise Price or tax
obligations, or shares not issued in connection with settlement of an Option or
SAR shall, notwithstanding anything herein to the contrary, not be available
again for other Awards under the Plan. Shares underlying Awards under this Plan
that are forfeited, cancelled, expire unexercised,


9

--------------------------------------------------------------------------------





or are settled in cash are available again for Awards under the Plan. For the
avoidance of doubt, Awards that can only be settled in cash shall not be treated
as shares of Common Stock granted for purposes of this Plan.


(d)Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.


(e)Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan.


6.Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.


7.Options.


(a)Generally. Each Option granted under the Plan shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the shareholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code,
provided, that any Option intended to be an Incentive Stock Option shall not
fail to be effective solely on account of a failure to obtain such approval, but
rather such Option shall be treated as a Nonqualified Stock Option unless and
until such approval is obtained. In the case of an Incentive Stock Option, the
terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code. If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.


(b)Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that, in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant.






10

--------------------------------------------------------------------------------





(c)Vesting and Expiration. Subject to the last sentence of this Section 7(c),
Options shall (i) vest and become exercisable in such manner and on such date or
dates, and (ii) expire after such period, not to exceed ten years (the “Option
Period”), in each case as may be determined by the Committee and as set forth in
an Award agreement; provided, however, that the Option Period shall not exceed
five years from the Date of Grant in the case of an Incentive Stock Option
granted to a Participant who on the Date of Grant owns shares representing more
than 10% of the voting power of all classes of shares of the Company or any
Affiliate; provided, further, that notwithstanding any vesting dates set by the
Committee in the Award agreement, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
agreement: (i)  the unvested portion of an Option shall expire upon termination
of employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for (A) one year following
termination of employment or service by reason of such Participant’s death or
Disability, but not later than the expiration of the Option Period or (B) ninety
(90) days following termination of employment or service for any reason other
than such Participant’s death or Disability, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the Option Period and (ii) both the unvested and the vested
portion of an Option shall expire upon the termination of the Participant’s
employment or service by the Company for Cause. Options that vest based on a
Participant’s continued service shall not become vested or exercisable prior to
the first anniversary following the Date of Grant other than in connection with
the Participant’s death, Disability or pursuant to Section 12 of the Plan.
Notwithstanding the foregoing, up to five percent (5%) of the available shares
of Common Stock authorized for issuance pursuant to Section 5(a) of the Plan may
be subject to Awards of Options and SARs that vest, partially or in full, prior
to the first anniversary of the Date of Grant.


(d)Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written notice of exercise or, if
provided for, electronic notice of exercise, to the Company in accordance with
the terms of the Option accompanied by payment of the Exercise Price. The
Exercise Price shall be payable (i) in cash, check, cash equivalent and/or
shares of Common Stock having a Fair Market Value on the date of exercise equal
to the Exercise Price (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company),
provided, that such shares of Common Stock are not subject to any pledge or
other security interest and are held for the applicable period as determined by
the Company’s auditors to avoid adverse accounting charges, and (ii) by such
other method as the Committee may permit in accordance with applicable law, in
its sole discretion, including without limitation: (A) in other property having
a fair market value on the date of exercise equal to the Exercise Price or
(B) if there is a public market for the shares of Common Stock at such time, by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price or (C) by
a “net exercise” method whereby the Company withholds from the delivery of the
shares of Common Stock for which the


11

--------------------------------------------------------------------------------





Option was exercised that number of shares of Common Stock having a Fair Market
Value equal to the aggregate Exercise Price for the shares of Common Stock for
which the Option was exercised. Any fractional shares of Common Stock shall be
settled in cash. The Committee may specify a reasonable minimum number of shares
of Common Stock or a percentage of the shares subject to an Option that may be
purchased on any exercise of an Option; provided, that such minimum number will
not prevent Optionee from exercising the full number of shares of Common Stock
as to which the Option is then exercisable.


(e)Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any shares of Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such shares of Common
Stock before the later of (A) two years after the Date of Grant of the Incentive
Stock Option or (B) one year after the date of exercise of the Incentive Stock
Option. The Company may, if determined by the Committee and in accordance with
procedures established by the Committee, retain possession of any shares of
Common Stock acquired pursuant to the exercise of an Incentive Stock Option as
agent for the applicable Participant until the end of the period described in
the preceding sentence.


(f)Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, if applicable, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed, traded or reported.


8.Stock Appreciation Rights.


(a)Generally. Each SAR granted under the Plan shall be subject to the conditions
set forth in this Section 8, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement. Any Option
granted under the Plan may include tandem SARs. The Committee also may award
SARs to Eligible Persons independent of any Option.


(b)Strike Price. The Strike Price per share of Common Stock for each SAR shall
not be less than 100% of the Fair Market Value of such share determined as of
the Date of Grant


(c)Vesting and Expiration. Subject to the last sentence of this Section 8(c), a
SAR granted in connection with an Option shall become exercisable and shall
expire according to the same vesting schedule and expiration provisions as the
corresponding Option. A SAR shall (i) vest and become exercisable in such manner
and on such date or dates, and (ii) expire after such period, not to exceed ten
years (the “SAR Period”), in each case as may be determined by the Committee and
as set forth in an Award agreement; provided, however, that notwithstanding any
vesting dates set by the Committee in the Award agreement, the Committee may, in
its sole discretion, accelerate the exercisability of any SAR, which
acceleration shall not affect the terms




12

--------------------------------------------------------------------------------





and conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award agreement: (i) the unvested
portion of a SAR shall expire upon termination of employment or service of the
Participant granted the SAR, and the vested portion of such SAR shall remain
exercisable for (A) one year following termination of employment or service by
reason of such Participant’s death or Disability, but not later than the
expiration of the SAR Period or (B) ninety (90) days following termination of
employment or service for any reason other than such Participant’s death or
Disability, and other than such Participant’s termination of employment or
service for Cause, but not later than the expiration of the SAR Period and
(ii) both the unvested and the vested portion of a SAR shall expire upon the
termination of the Participant’s employment or service by the Company for Cause.
SARs that vest based on a Participant’s continued service shall not become
vested or exercisable prior to the first anniversary following the Date of Grant
other than in connection with the Participant’s death, Disability or pursuant to
Section 12 of the Plan. Notwithstanding the foregoing, up to five percent (5%)
of the available shares of Common Stock authorized for issuance pursuant to
Section 5(a) of the Plan may be subject to Awards of Options and SARs that vest,
partially or in full, prior to the first anniversary of the Date of Grant.


(d)Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an Option, the SAR Period), the Fair Market Value of a share of
Common Stock exceeds the Strike Price, the Participant has not exercised the SAR
or the corresponding Option (if applicable), and neither the SAR nor the
corresponding Option (if applicable) has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.


(e)Payment. Upon the exercise of a SAR, the Company shall pay to the Participant
an amount equal to the number of shares subject to the SAR that are being
exercised multiplied by the excess, if any, of the Fair Market Value of a share
of Common Stock on the exercise date over the Strike Price, less an amount equal
to any federal, state, local and non-U.S. income and employment taxes required
to be withheld. The Company shall pay such amount in cash, in shares of Common
Stock with a Fair Market Value equal to such amount, or any combination thereof,
as determined by the Committee in an Award agreement. Any fractional share of
Common Stock shall be settled in cash.


9.Restricted Stock and Restricted Stock Units.


(a)Generally. Each such grant of Restricted Stock or Restricted Stock Units
under the Plan shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award agreement.


(b)Restricted Stock – Accounts, Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, a book entry in a restricted account shall be established in
the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may require the


13

--------------------------------------------------------------------------------





Participant to additionally execute and deliver to the Company (i) an escrow
agreement satisfactory to the Committee, if applicable, and (ii) the appropriate
share power (endorsed in blank) with respect to the Restricted Stock covered by
such agreement. If a Participant shall fail to execute an agreement evidencing
an Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and unless otherwise set forth in an applicable Award agreement, the Participant
generally shall have the rights and privileges of a shareholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock and the right to receive dividends, if applicable. To the extent shares of
Restricted Stock are forfeited, any share certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a shareholder with respect thereto shall
terminate without further obligation on the part of the Company.


(c)Vesting; Acceleration of Lapse of Restrictions. The Restricted Period shall
lapse with respect to an Award of Restricted Stock or Restricted Stock Units at
such times as provided by the Committee in an Award agreement, and the unvested
portion of Restricted Stock and Restricted Stock Units shall terminate and be
forfeited upon termination of employment or service of the Participant.


(d)Delivery of Restricted Stock and Settlement of Restricted Stock Units.


(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award agreement).


(ii)Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one share of Common Stock for each such outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its sole discretion,
elect to (i) pay cash or part cash and part Common Stock in lieu of delivering
only shares of Common Stock in respect of such Restricted Stock Units or
(ii) defer the delivery of shares of Common Stock (or cash or part Common Stock
and part cash, as the case may be) beyond the expiration of the Restricted
Period if such delivery would result in a violation of applicable law until such
time as is no longer the case. If a cash payment is made in lieu of delivering
shares of Common Stock, the amount of such payment shall be equal to the Fair
Market Value of the shares of Common Stock as of the date on which the
Restricted Period lapsed


14

--------------------------------------------------------------------------------





with respect to such Restricted Stock Units, less an amount equal to any
federal, state, local and non-U.S. income and employment taxes required to be
withheld.


10.Stock Bonus Awards. The Committee may issue unrestricted shares of Common
Stock, or other Awards denominated in shares of Common Stock, under the Plan to
Eligible Persons, either alone or in tandem with other awards, in such amounts
as the Committee shall from time to time in its sole discretion determine. Each
Stock Bonus Award granted under the Plan shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.


11.Performance Compensation Awards.


(a)Generally. The Committee shall have the authority, at the time of grant of
any Award described in Sections 9 or 10 of the Plan, to designate such Award as
a Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. The Committee shall also have
the authority to make an award of a cash bonus to any Participant and designate
such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The
Committee, in its sole discretion, shall determine the payment of any
Performance Compensation Award, whether payable in cash, shares of Common Stock
or a combination of cash and shares of Common Stock.


(b)Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code, if applicable), the
Committee shall, with regard to the Performance Compensation Awards to be issued
for such Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence and record the same in
writing.


(c)Performance Criteria. The Performance Criteria that will be used to establish
the Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (and/or one or more Affiliates, divisions, reportable
segments or operational units, or any combination of the foregoing) and shall
include one or more of the following: (i) net earnings or net income (before or
after taxes); (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or revenue growth; (iv) gross profit or gross profit growth;
(v) operating income or profit (before or after taxes); (vi) return measures
(including, but not limited to, return on assets, capital, invested capital,
equity, or sales); (vii) cash flow (including, but not limited to, operating
cash flow, free cash flow, and cash flow return on capital); (viii) earnings
before or after taxes, interest, depreciation and/or amortization; (ix) gross or
operating margins; (x) productivity ratios; (xi) share price (including, but not
limited to, growth measures and total shareholder return (absolute or
relative)); (xii) expense targets; (xiii) margins; (xiv) operating efficiency;
(xv) working capital targets; (xvi) measures of economic value added;
(xvii) enterprise value; (xviii) debt levels and net debt; (xix) combined ratio;
(xx) timely launch of


15

--------------------------------------------------------------------------------





new facilities; (xxi) employee retention; (xxii) performance relative to budget;
(xxiii) safety performance targets; (xxiv)  objective measures of personal
targets, goals or completion of projects; (xxv) drilling capital efficiency;
(xxvi) drilling rate of return; (xxvii) production; (xxviii) new reserves;
(xxix) direct lifting costs; and (xxx) SEC finding costs. Any one or more of the
Performance Criteria may be used on an absolute or relative basis to measure the
performance of a Participant and the Company (and/or one or more Affiliates,
divisions, reportable segments or operational units, or any combination of the
foregoing), as the Committee may deem appropriate, or any of the above
Performance Criteria may be compared to the performance of a selected group of
comparison companies or a published or special index that the Committee, in its
sole discretion, deems appropriate, or as compared to various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Award based on the achievement of Performance Goals pursuant to the
Performance Criteria specified in this paragraph. To the extent required under
Section 162(m) of the Code, the Committee shall, within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period and thereafter promptly communicate such Performance Criteria to the
Participant.


(d)Modification of Performance Criteria/Goal(s). In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining shareholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining shareholder approval. The Committee shall adjust or modify the
calculation of a Performance Goal for a Performance Period, based on and in
order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.


(e)Payment of Performance Compensation Awards.


(i)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company or an Affiliate
of the Company on the date of payment with respect to a Performance Period to be
eligible to receive such payment in respect of a Performance Compensation Award
for the preceding Performance Period.


(ii)Limitation. A Participant shall be eligible to receive payment in respect of
a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.




16

--------------------------------------------------------------------------------





(iii)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.


(iv)Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.


(f)Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11, but in no event later than two-and-one-half months following the end
of the fiscal year during which the Performance Period is completed; provided,
however, that such Performance Compensation Awards may be deferred and paid
after such date so long deferrals are made in accordance with Section 409A of
the Code and applicable guidance thereunder.


12.Changes in Capital Structure and Similar Events.


(a)Effect of Certain Events. In the event of (A) any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, amalgamation, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (B) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including without limitation any or all of the
following:


(i)adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the


17

--------------------------------------------------------------------------------





Plan) and (B) the terms of any outstanding Award, including, without limitation,
(1) the number of shares of Common Stock or other securities of the Company (or
number and kind of other securities or other property) subject to outstanding
Awards or to which outstanding Awards relate, (2) the Exercise Price or Strike
Price with respect to any Award or (3) any applicable performance measures
(including, without limitation, Performance Criteria and Performance Goals);


(ii)providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and


(iii)canceling any one or more outstanding Awards or portion thereof and causing
to be paid to the holders thereof, in cash, shares of Common Stock, other
securities or other property, or any combination thereof, the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per share of Common Stock received or to be received by other
shareholders of the Company in such event), including without limitation, in the
case of an outstanding Option or SAR, a cash payment in an amount equal to the
excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor); provided, however, that in the
case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 123
(Revised 2004) and FASB Accounting Standards Codification Topic 718) or any
successor rule, the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring. Any
adjustment in Incentive Stock Options under this Section 12 (other than any
cancellation of Incentive Stock Options) shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 12 shall be made in a manner that
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act or the exemption under Section 409A, to the extent applicable.
The Company shall give each Participant notice of an adjustment hereunder and,
upon notice, such adjustment shall be conclusive and binding for all purposes.


(b)Effect of Change in Control. Unless specifically provided otherwise with
respect to Change in Control events in an Award or in a then-effective written
employment agreement between the Participant and the Company or an Affiliate,
if, during the effectiveness of the Plan, a Change in Control occurs, (i) each
Option and SAR which is at the time outstanding under the Plan shall
automatically become fully vested and exercisable with respect to all shares of
Common Stock covered thereby, (ii) the Restricted Period shall expire and
restrictions applicable to all outstanding Restricted Stock Awards and
Restricted Stock Units shall lapse and such Awards shall become fully vested and
(iii) Performance Periods in effect on the date the Change in Control occurs
shall end on such date and the Committee shall (A) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information or other information
then available as it deems relevant and (B) cause the Participant to receive
partial or full payment of Awards for each such Performance Period based upon
the Committee’s determination of the degree of attainment


18

--------------------------------------------------------------------------------





of the Performance Goals, or assuming that the applicable “target” levels of
performance have been attained or on such other basis determined by the
Committee whichever is greater.


(c)The existence of this Plan and Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Company Shares or the rights thereof, the dissolution or liquidation
of the Company or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding.


13.Amendments and Termination.


(a)Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that (i) no amendment to Section 11(c) or Section 13(b) (to the extent required
by the proviso in such Section 13(b)) shall be made without shareholder approval
and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation system on
which the Common Stock may be listed or quoted or to prevent the Company from
being denied a tax deduction under Section 162(m) of the Code); provided,
further, that any such amendment, alteration, suspension, discontinuance or
termination that would materially and adversely affect the rights of any
Participant or any holder or beneficiary of any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant,
holder or beneficiary.


(b)Amendment of Award agreements. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, any Award theretofore granted or the associated Award agreement,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant with respect to
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant; provided, further, that without shareholder
approval, except as otherwise permitted under Section 12 of the Plan, (i) no
amendment or modification may reduce the Exercise Price or minimum vesting
requirements of any Option or the Strike Price or minimum vesting requirements
of any SAR, (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR, another Award or cash and (iii) the
Committee may not take any other action that is considered a “repricing” for
purposes of the shareholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted.


14.General.


(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party


19

--------------------------------------------------------------------------------





under contract with the Company)) and shall specify the terms and conditions of
the Award and any rules applicable thereto, including without limitation, the
effect on such Award of the death, Disability or termination of employment or
service of a Participant, or of such other events as may be determined by the
Committee.


(b)Nontransferability.


(i)Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


(ii)Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award agreement (each
transferee described in clauses (A), (B) (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.


(iii)The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee, and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the Common Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award agreement, that such a registration statement is
necessary or appropriate; (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise; and (D) the consequences of the termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award agreement.




20

--------------------------------------------------------------------------------





(c)Tax Withholding.


(i)A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, shares of Common Stock, other
securities or other property) of any required withholding taxes in respect of an
Award, its exercise, or any payment or transfer under an Award or under the Plan
and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
withholding taxes.


(ii)Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest and are held for
the applicable period as determined by the Company’s auditors to avoid adverse
accounting charges) owned by the Participant having a fair market value equal to
such withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a fair market value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability).


(d)No Claim to Awards; No Rights to Continued Employment; Waiver. No employee of
the Company or an Affiliate, or other person, shall have any claim or right to
be granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. There is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.


(e)International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of the Plan or
outstanding Awards (or adopt a subplan) with respect to such Participants in
order to conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant, the Company or its
Affiliates.




21

--------------------------------------------------------------------------------





(f)Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate. Notwithstanding anything herein to the contrary, to the extent that
a Participant’s beneficiary designation would result in a duplication of, or
unintended, benefits payable under this Plan or would otherwise violate
applicable law, the Committee shall have the authority to disregard such
designation and payments shall be made in accordance with applicable law.


(g)Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event or as otherwise provided in an Award
agreement, service shall not be considered terminated in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Affiliate, or
any successor, in any capacity of any employee, director or consultant, or (iii)
any change in status as long as the individual remains in the service of the
Company or an Affiliate in any capacity of employee, director or consultant. An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave. For purposes of each Incentive Stock Option, if such
leave exceeds three (3) months, and re-employment upon expiration of such leave
is not guaranteed by statute or contract, then the Incentive Stock Option shall
be treated as a Non-Qualified Stock Option on the day following the expiration
of such three (3) month period.


(h)No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.


(i)Government and Other Regulations.


(i)The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under the Plan. The Committee shall have the authority to
provide that all certificates for shares of Common Stock or other securities of
the Company or any Affiliate delivered under the Plan


22

--------------------------------------------------------------------------------





shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan, the applicable Award agreement, the
federal securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system upon which such shares or other securities are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, and,
without limiting the generality of Section 9 of the Plan, the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.


(ii)The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of shares
of Common Stock to the Participant, the Participant’s acquisition of shares of
Common Stock from the Company and/or the Participant’s sale of shares of Common
Stock to the public markets, illegal, impracticable or inadvisable. If the
Committee determines to cancel all or any portion of an Award in accordance with
the foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.


(iii)Notwithstanding any provision in this Plan or any Award agreement to the
contrary, Awards granted hereunder shall be subject, to the extent applicable,
(A) to any clawback policy adopted by the Company, and (B) to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, as amended, and rules,
regulations and binding, published guidance thereunder, which legislation
provides for the clawback and recovery of incentive compensation in the event of
certain financial statement restatements. If, pursuant to Section 10D of the
Securities Exchange Act of 1934, as amended, the Company would not be eligible
for continued listing, if applicable, under Section 10D(a) of the Exchange Act
if it did not adopt policies consistent with Section 10D(b) of the Exchange Act,
then, in accordance with those policies that are so required, any
incentive-based compensation payable to a Participant under this Plan shall be
subject to claw-back in the circumstances, to the extent, and in the manner,
required by Section 10D(b)(2) of the Exchange Act, as interpreted by rules of
the Securities Exchange Commission.


(j)Payments to Persons Other Than Participants. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to


23

--------------------------------------------------------------------------------





be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Company therefor.


(k)Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other equity-based awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.


(l)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.


(m)Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.


(n)Relationship to Other Benefits. No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.


(o)Governing Law. The Plan shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without giving effect to the
conflict of laws provisions thereof.


(p)Severability. If any provision of the Plan or any Award or Award agreement is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.




24

--------------------------------------------------------------------------------





(q)Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, amalgamation, consolidation or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.


(r)Shareholder Approval. The Plan, as amended and restated herein, is effective
as of May 16, 2019, subject to approval by the Company’s shareholders.


(s)Expenses; Gender; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company and its Affiliates. Masculine pronouns and other
words of masculine gender shall refer to both men and women. The titles and
headings of the sections in the Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings shall control.


(t)Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of shares of Common Stock under an
Award, that the Participant execute lock-up, shareholder or other agreements, as
it may determine in its sole and absolute discretion.


(u)Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive shares of Common Stock under any
Award made under the Plan.


(v)Section 409A. The Plan and the Awards hereunder are intended to either comply
with, or be exempt from, the requirements of Section 409A of the Code. To the
extent that the Plan or any Award is not exempt from the requirements of Section
409A of the Code, the Plan and any such Award intended to comply with the
requirements of Section 409A of the Code shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed by Section 409A of the Code or any damages relating
to any failure to comply with Section 409A of the Code. To the extent required
under Section 409A of the Code, (i) the provisions of Treasury Regulations
Section 1.409A-3(i)(2) will apply to an Award granted hereunder and (ii) any
reference to a “termination of employment or service” (or any similar term)
shall mean a “separation from service” as defined in Section 409A of the Code.




25